
	

114 HR 4249 IH: Police Agency Investigation Improvement Act of 2015
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4249
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Johnson of Georgia introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide an increased Federal capability for civil investigations and litigation, regarding
			 alleged police, prosecutorial, or judicial misconduct, under section
			 210401 the Violent Crime Control and Law Enforcement Act of 1994, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Police Agency Investigation Improvement Act of 2015. 2.Increased Federal capability for civil investigations and litigation, regarding alleged police, prosecutorial, or judicial misconduct, under section 210401 the Violent Crime Control and Law Enforcement Act of 1994Section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141) is amended by adding at the end the following:
			
				(c)Increased capability for civil investigations and litigation regarding alleged police,
			 prosecutorial, or judicial misconduct
 (1)Office of Police Agency InvestigationsFor the purpose of investigations and litigation under this section regarding alleged police, prosecutorial, or judicial misconduct, the Attorney General shall create within the Special Litigation Section of the Civil Rights Division of the Department of Justice an Office of Police Agency Investigations.
 (2)Authorization of appropriationsFor fiscal year 2016 and each of the succeeding 4 fiscal years, there are authorized to be appropriated $25,000,000 for investigations and litigation under this section regarding alleged police, prosecutorial, or judicial misconduct..
		3.Use of COPS funds and availability of additional funds to address police, prosecutorial, and
			 judicial misconduct
 (a)Use of fundsSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—
 (1)in paragraph (16), by striking and at the end; (2)by redesignating paragraph (17) as paragraph (18); and
 (3)by inserting after paragraph (16) the following:  (17)to comply with a judgment or a consent decree to which the recipient of the grant under this section is subject pursuant to an action brought by the Attorney General under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141) regarding alleged police, prosecutorial, or judicial misconduct; and.
 (b)Availability of additional fundsSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)), as amended by this Act, is further amended by adding at the end the following:
				
					(l)Availability of additional funds To address police, prosecutorial, and judicial misconduct
 (1)AuthorizationA recipient of a grant under this section that is subject to a judgment or a consent decree pursuant to an action brought by the Attorney General under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141) regarding alleged police, prosecutorial, or judicial misconduct may submit to the Attorney General an application to receive additional funds under this subsection at such time, and containing such information as the Attorney General may reasonably require.
 (2)Use of fundsAny amount received under this subsection shall be used to comply with such judgment or consent decree.
 (3)Amount of fundsA grant of additional funds made under this subsection shall be in an amount that is equal to not more than 50 percent of the amount of the grant that the recipient otherwise receives under this section.
 (4)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 for each of fiscal years 2016 through 2020 to carry out this subsection..
			
